Citation Nr: 1722718	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  14-15 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, including headaches.

2.  Whether the Veteran's active duty service meets the service requirements for entitlement to nonservice-connected pension benefits.

3.  Entitlement to nonservice-connected pension with special monthly pension benefits.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1945 to July 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, and an October 2010 rating decision issued by the RO in Cleveland, Ohio.  Jurisdiction over the Veteran's appeal is currently with the RO in St. Petersburg, Florida.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of the hearing is of record. 

Following the March 2014 statement of the case, the Veteran submitted additional evidence, including lay statements, as well as a December 2009 private examination, along with a waiver of agency of original jurisdiction (AOJ).

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for a chest disorder was raised during the February 2017 hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to nonservice-connected pension benefits with special monthly pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the competent and credible evidence demonstrates that his headaches are due to a head injury sustained during active duty service.

2.  Resolving all reasonable doubt in favor of the Veteran, he was discharged during wartime service due to a now service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).

2.  The service requirements for nonservice-connected pension benefits are met.  38 U.S.C.A. § 1521(j)(2) (West 2014); 38 C.F.R. § 3.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As the Board's decision regarding entitlement to service connection for headaches and whether the Veteran's active duty service meets the service requirements for entitlement to nonservice-connected pension benefits is completely favorable, no further action is required to comply with the VCAA and implementing regulations.


I.  Service Connection for Headaches

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurrent in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

The Veteran claims that he suffers from headaches as a result of a head injury sustained during service.  Specifically, during his February 2017 hearing before the undersigned, he stated that, while aboard a train bound for boot camp in Sampson, New York, he was struck on the head after the train came to an abrupt stop.  See February 2017 Hearing Transcript, pp. 5-8, 11.  He stated that his post-service treatment providers indicated that he sustained a concussion, and he reported suffering from headaches ever since this in-service injury.  Id. at 11.

Initially, the Veteran served on active duty from June 1, 1945, to July 12, 1945, a period of only 42 days.  Therefore, because the Veteran did not served for a period of 90 days or more, the Board notes that presumptive service connection for chronic diseases under 38 C.F.R. § 3.303(b) and 38 C.F.R. § 3.307 are not for application.

The Veteran's service treatment records reflect that he was discharged after only 42 days due to unsuitability.  His May 1945 entrance examination was normal.  A June 1945 Report of Aptitude Board noted that he was admitted to the Neuropsychiatric Unit on June 2, 1945, from the receiving line due to psychoneurotic manifestations and complaints of headaches and dizzy spells.  After a review of his reported history and an examination, the Veteran was recommended for discharge due to unsuitability.  He was reportedly extremely tense, apprehensive, and asthenic, and his production was limited by his inner tension.  Overall, he was found to be grossly insecure and unstable.  He was approved for discharge, effective July 12, 1945.

The Board notes that the Veteran is competent to report his in-service experiences and injuries, including being hit in the head while aboard a train bound for boot camp.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the Veteran's reports of in-service concussion-like symptoms, including headaches, are clearly supported by the June 1945 Report of Aptitude Board that notes his complaints of headaches and dizziness in the receiving line.  Moreover, he has consistently asserted that he suffered a head injury while aboard the train bound for boot camp, and that he experienced headaches ever since.  As such, the Board finds that his assertions concerning his in-service injury, and the onset, nature, and progression of his headaches, are competent and credible lay evidence of such.

The Board further finds that the Veteran has a diagnosed headaches disability.  For example, in July 2010, he reported chronic headaches that started forty years prior.  He was diagnosed with chronic headaches which were noted to be stable with abortive treatment.  Therefore, the remaining inquiry is whether there is nexus, or link, between his headaches and his in-service injury.  

After resolving all reasonable doubt in the Veteran's favor, the Board finds that the competent and credible lay medical evidence of record relates the Veteran's headaches to his military service.

In support of his claim, the Veteran submitted a December 2009 private medical opinion from Dr. C.P.  The physician stated that he treated the Veteran for fifteen years, that he sustained a head injury in 1945, and that his chronic headaches were attributable to that head injury.

In support of his claim, the Veteran submitted statements from his wife, his brother, and a friend.  In a March 2011 statement, his brother stated that, while he was stationed overseas, he received a letter from the Veteran discussing the circumstances of his in-service head injury on the train.  His brother also noted the Veteran's report of complaints of headaches to military personnel and that he was subsequently discharged.  His brother also remembered the Veteran getting treatment for head trauma in December 1945.  Finally, his brother noted the Veteran's ongoing problems with headaches since his discharge.

In a March 2011 statement, the Veteran's friend, A.T. stated that since 1947, the Veteran had complained about headaches, and stated that they began after he hit his head on the train that took him to boot camp.

Finally, the Veteran submitted a statement from his wife that noted his reports of an in-service injury as far back as 1954.  His wife described essentially the same in-service circumstances described by the Veteran, his brother, and A.T.  She also noted that he had experienced problems with headaches since they were married.

The Board finds that the December 2009 private opinion is the most probative evidence of record.  The private opinion relies on the Veteran's lay statements concerning an in-service head injury, which the Board finds are competent and credible, as well as his lay statements concerning the onset and continuity of symptoms.  In addition, the physician offered a clear conclusion with a supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").   Consequently, the Board assigns great probative value to the opinion and finds that it is the most probative medical opinion of record.  Moreover, there is no evidence of record that contradicts the private opinion's conclusion.

In addressing lay evidence and determining what, if any, probative value may be attached to such evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno, supra.  Certainly, the Veteran is competent to report his own symptoms of headaches in-service and following service.  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The medical history provided by the Veteran is credible, as it has generally been consistent, and it is not contradicted by any inconsistencies that call into question his credibility.  Furthermore, as noted above, his service treatment records support his contention of in-service headaches, as reflected in the June 1945 Report of Aptitude Board, as well as the lay statements from the Veteran's brother, his wife, and A.T.

Thus, after careful review of the record and consideration of all lay and medical evidence of record, and after affording all benefit of any doubt to the Veteran, the Board finds that the criteria for service connection for headaches are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

II.  Whether the Veteran's Period of Active Duty Service Qualifies under 38 U.S.C.A. § 1521 and 38 C.F.R. § 3.3

The Veteran's claim for nonservice-connected pension with special monthly pension benefits was denied in March 2009 because he did not have qualifying service.  Specifically, the AOJ noted that he did not serve 90 days or more during a period of war, and he was not discharged from military service during a period of war due to a service-connected disability.

Thereafter, in June 2009, the Veteran disagreed with the decision, arguing that after he injured his head in service, he reported terrible headaches to medical personnel, he was eventually separated from the rest of the recruits, and that he was eventually discharged due to these complaints.

Pension is payable to a veteran of a period of war who is 65 years of age or older and who meets the service requirements of section 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  38 U.S.C.A. § 1513(a) (West 2014).  Basic entitlement to a nonservice-connected pension exists if a Veteran meets service, age, and net worth requirements. 38 C.F.R. § 3.3(a)(3) (2016).

Under the provisions of 38 U.S.C.A. § 1521, pension is payable to a veteran who meets the service requirements of this section and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the veteran's willful misconduct.  A veteran meets the service requirements of this section if such veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

As noted above, the Veteran served on active duty from June 1, 1945, to July 12, 1945, a period of only 42 days.  Therefore, he did not serve 90 days or more, and the only way for the Veteran to meet the basic requirements for nonservice-connected pension is to demonstrate that he served on active duty during a period of war and was discharged from service due to a service-connected disability.

Initially, the Board finds that the Veteran served during a period of war.  Specifically, as defined in 38 C.F.R. § 3.2(d) (2016), World War II encompasses the period from December 7, 1941, to December 31, 1946, inclusive.  As the Veteran's period of active duty service is within this period, he is considered to have discharged during wartime service. 

As to whether the Veteran was discharged due to a service-connected disability, as noted above, a June 1945 Report of Aptitude Board noted that he was admitted to the Neuropsychiatric Unit on June 2, 1945, from the receiving line due to psychoneurotic manifestations and complaints of headaches and dizzy spells.  After a review of his reported history and a psychiatric examination, the Veteran was recommended for discharge due to unsuitability.  He was reportedly extremely tense, apprehensive, and asthenic, and his production was limited by his inner tension.  Overall, he was found to be grossly insecure and unstable, and he was approved for discharge, effective July 12, 1945.

Based on the June 1945 Report of Aptitude Board, the Board finds that Veteran was discharged, in part, due to his in-service head injury and the symptoms of what was later described by his post-service treatment providers as a concussion.  In this regard, during the February 2017 hearing, the Veteran reported that he was told by his doctors at the time that he had a concussion from the injury to his head.  See February 2017 Hearing Transcript, p. 11.  While he may not be competent to diagnose a concussion, he is nevertheless competent to report a contemporaneous diagnosis by a medical professional.  See Jandreau, supra.  Moreover, the June 1945 Report of Aptitude Board explicitly noted that he was referred to the Neuropsychiatric unit on June 2, 1945, due to psychoneurotic manifestations, including headaches and dizzy spells, which were likely manifestations of his in-service head injury.  Because the Board herein grants service connection for headaches as a residual of his in-service head injury, and because the Veteran's reason for referral to the Neuropsychiatric unit was due to what seems to be manifestations of that head injury, the Board finds that the Veteran's active duty service meets the service requirements for entitlement to nonservice-connected pension benefits under 38 U.S.C.A. § 1521 and 38 C.F.R. § 3.3.


ORDER

Service connection for chronic headaches is granted.

The Veteran's active duty service meets the service requirements for entitlement to nonservice-connected pension benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As noted in the remand above, the Veteran's claim for nonservice-connected pension with special monthly pension benefits was denied in March 2009 because he did not have qualifying service.  However, in the decision above, the Board determined that the Veteran's active duty service met the service requirements for entitlement to nonservice-connected pension benefits.

The only remaining questions are whether the Veteran meets the net worth requirements under 38 C.F.R. § 3.274 (2016), and whether he has an annual income in excess of the applicable Maximum Annual Pension Rate as specified in 38 C.F.R. § 3.23 (2016).  38 C.F.R. § 3.3.

The only information of record addressing the Veteran's net worth and income is a February 2009 bank statement, a 2009 Social Security Administration (SSA) award letter, a February 2009 VA Form 21-8416, Medical Expense Report, and an SSA inquiry for the Veteran and his wife detailing the amount of monthly benefit pain from December 2001 to December 2008.

The Board finds that there is insufficient information to decide the Veteran's claim at this time.  Specifically, there is no information of record that adequately discusses the Veteran's net worth and income from February 2009 to the present, a period of more than eight years.  Because this information is necessary in order to decide whether he is entitled to special monthly pension benefits, on remand he should be requested to provide income and net worth verification from February 27, 2009.  The Veteran should specifically identify all income sources, to include SSA benefits, and all medical expenses from February 27, 2009, to the present.

Since the most recent information concerning the amount of SSA benefits for the Veteran and his wife is dated through February 2009, on remand, the AOJ should obtain any updated information concerning SSA benefits for the Veteran and his wife.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take any and all appropriate action to clarify the amount of SSA benefits that the Veteran and his wife have received during the appellate period, to include contacting SSA for clarification.

2.  Request that the Veteran provide the requisite documentation to support his claim for nonservice-connected pension benefits.  Specifically, provide him with VA Form 21-0516, Improved Pension Eligibility Verification Report and ask him to submit updated income information.  This should include a detailed summary of his household income and expenses since he filed his original claim for nonservice-connected VA pension on February 27, 2009, to the present.  In this regard, he should be requested to provide Improved Pension Eligibility Verification Reports for years from 2009 to the present.  The Veteran should specifically identify all income sources, to include SSA benefits, and all medical expenses from February 27, 2009, to the present.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the claim should be readjudicated based on the entire of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


